By Court,
French, C. J\:
The appeal in this case is from an order of the probate court of the county of Pima, wherein the claim of Guadalupe Roddick for family allowance was denied.
The appeal should have been to the district court of the first district. No appeal lies from a probate court to the supreme court. All appeals from the probate court must be to the district court. The action of the district court on such appeal may be reviewed here. Appeal is the creation of the statute, and the whole matter of appeals is expressly provided for in the statutes of the territory.
Appeal dismissed.
Porter and Silent, JJ., concurred.